Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6/2/22 has been entered.

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 6/2/22 have been considered as follows.
35 USC 102/103 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections.
 Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1-5,9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20150241656). 

    PNG
    media_image1.png
    246
    310
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    559
    705
    media_image2.png
    Greyscale

Regarding claim 1, Choi teaches An imaging lens system (Figs. 10C,12), having an optical axis, and the imaging lens system comprising a plurality of lens elements, and the plurality of lens elements comprising:
at least one plastic lens element (120,210-, [32], “plastic”), wherein the at least one plastic lens element comprises, in order from a center to a periphery thereof:
an optical effective portion, wherein the optical axis passes through the optical effective portion; and
an outer ring portion, wherein the outer ring portion surrounds the optical effective portion, and the outer ring portion comprises, on at least one of an object side and an image side thereof:
at least one annular groove structure, wherein the at least one annular groove structure (outer 126 or 216, [75], “The grooves 126, 136, and 216 may have a circular shape”) is in a full-circle form, and the at least one annular groove structure is tapered off from the object side to the image side of the outer ring portion or from the image side to the object side of the outer ring portion (Fig. 10C);
at least one conical surface (as seen in Fig. 12), located closer to the optical effective portion than the at least one annular groove structure;
at least one flat abutting portion (e.g., between 126s or 216s of each lens 120 or 210), wherein the at least one flat abutting portion is located closer to the optical effective portion than the at least one annular groove structure, and the at least one flat abutting portion is in physical contact with an optical element (the light shield) which is adjacent to the at least one plastic lens element of the imaging lens system; and
at least one full-circle connecting portion (the outer flat portion adjacent to the annular groove structure), wherein the at least one full-circle connecting portion is connected to the at least one annular groove structure, the at least one full-circle connecting portion is located farther away from the optical effective portion than the at least one annular groove structure, and the at least one full-circle connecting portion defines a depth of the at least one annular groove structure;
wherein the at least one annular groove structure has an annular bottom end surface extending in a direction substantially perpendicular to the optical axis; 
wherein at least one of the plurality of lens elements (120) has two conical surfaces (the step slopes between 126s on each side), and the two conical surfaces are respectively located at an object side and an image side of the at least one of the plurality of lens elements and abut on another two of the plurality of lens elements adjacent thereto (110 and 130); and
wherein a first distance in parallel with the optical axis between the at least one full-circle connecting portion and the annular bottom end surface is d.

	Choi does not explicitly teach 0.005 [mm]≤d<0.2 [mm].
However d is “a result-effective variable” because it confers stress reduction. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 0.005 [mm]≤d<0.2 [mm], since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05. 
One would be motivated to have 0.005 [mm]≤d<0.2 [mm] for the purposes of having stable product for a compact imaging lens system.
 
Regarding claim 2, The modified Choi teaches all the limitations as stated in claim 1, but does not explicitly teach 0.01 [mm]≤d<0.13 [mm],
However d is “a result-effective variable” because it confers stress reduction. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 0.01 [mm]≤d<0.13 [mm], since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05. 
One would be motivated to have 0.01 [mm]≤d<0.13 for the purposes of having stable product for a compact imaging lens system.

Regarding claim 3, Choi further teaches (Fig. 12) The imaging lens system of claim 1, wherein the at least one plastic lens element is correspondingly assembled with the optical element by the at least one conical surface to be aligned with the optical axis.

Regarding claim 4, Choi further teaches The imaging lens system of claim 1, wherein a second distance in parallel with the optical axis between the at least one flat abutting portion and the annular bottom end surface is D, and the following condition is satisfied:
0.05 [mm]<D<0.4 [mm] (e.g., d~D for 210).

Regarding claim 5, the modified Choi teaches all the limitations as stated in claim 2, but does not teach 0.02<d/D<1.0.
Absent any showing of criticality and/or unpredictability, having 0.02<d/D<1.0 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of easy manufacturing (Choi teaches d/D~1 for 210, the difference appears to be about the manufacturing error or tolerance, this ratio is not criterial and whether it is slightly larger or smaller than 1 is both conceivable by one of ordinary skill in the art).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Choi by having 0.02<d/D<1.0 for the purposes of easy manufacturing.
 
Regarding claim 9, the further modified Choi further teaches The imaging lens system of claim 5, wherein a projection of the second distance on the optical axis has at least one part non-overlapping with a projection of the first distance on the optical axis, a third distance in parallel with the optical axis between the at least one flat abutting portion and the at least one full-circle connecting portion is D−d, and the following condition is satisfied:
0 [mm]<D−d<0.39 [mm] (see claim 5 rejections above).

Regarding claim 10, the modified Choi teaches all the limitations as stated in claim 1, but does not explicitly teach the outer ring portion of the at least one plastic lens element has a gate trace, the gate trace is located farther away from the optical effective portion than the at least one annular groove structure, and the gate trace is located farther away from the optical effective portion than the at least one full-circle connecting portion.
Absent any showing of criticality and/or unpredictability, having the outer ring portion of the at least one plastic lens element has a gate trace, the gate trace is located farther away from the optical effective portion than the at least one annular groove structure, and the gate trace is located farther away from the optical effective portion than the at least one full-circle connecting portion would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of making the plastic lens without impacting the functioning structure of the lens element.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the modified Choi by having the outer ring portion of the at least one plastic lens element has a gate trace, the gate trace is located farther away from the optical effective portion than the at least one annular groove structure, and the gate trace is located farther away from the optical effective portion than the at least one full-circle connecting portion for the purposes of making the plastic lens without impacting the functioning structure of the lens element.

Regarding claim 11, Choi further teaches A camera module, comprising:
the imaging lens system of claim 1; and
an image sensor ([26], “image sensor”) disposed on an image surface of the imaging lens system.

Regarding claim 12, Choi further teaches An electronic device, comprising:
the camera module of claim 11 ([3], “camera”).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234